Citation Nr: 1043507	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  07-19 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to November 
1972.
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2005 rating decision of the Winston-
Salem, North Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA).

Additional evidence was received by the Board in March 2008, 
without a waiver of RO consideration.  However, this newly 
submitted evidence consists mainly of duplicative medical 
records.  Moreover, because the Board is granting the Veteran's 
claim, remand is not required to afford RO review of the 
evidence, and the Board can proceed with appellate review at this 
time.  38 C.F.R. 20.1304 (2010); see Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).


FINDING OF FACT

The Veteran has PTSD that is etiologically related to in-service 
stressors supported by credible evidence.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice pertaining 
to the effective-date element of his claim.  In addition, the 
Board has determined that the evidence currently of record is 
sufficient to substantiate the Veteran's claim.  Therefore, no 
further development is required under 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2009) or 38 C.F.R. § 3.159 (2010).


Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Additionally, 
service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  

Entitlement to service connection for PTSD requires: (1) medical 
evidence diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2010); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f)(2).  See also 38 U.S.C.A. § 1154(b).

The ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C. § 1154(b), requires that a veteran 
have participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or instrumentality. 
The issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy for purposes of 
section 1154(b) must be resolved on a case-by-case basis.  See 
VAOPGCPREC 12-99 (October 18, 1999).

During the pendency of this claim, VA has amended the regulation 
governing service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressor.  Review of this amendment is 
appropriate in the Veteran's case.  Effective July 13, 2010, 38 
C.F.R. § 3.304(f) has been amended by redesignating then-current 
paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), 
respectively, and by adding a new paragraph (f)(3) that reads as 
follows: 

(f)(3)  If a stressor claimed by a veteran is related to 
the veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support a 
diagnosis of [PTSD] and that the veteran's symptoms are 
related to the claimed stressor, in the absence of clear 
and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the places, types, and 
circumstances of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this paragraph, "fear 
of hostile military or terrorist activity" means that a 
veteran experienced, witnessed, or was confronted with an 
event or circumstance that involved actual or threatened 
death or serious injury, or a threat to the physical 
integrity of the veteran or others, such as from an actual 
or potential improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar 
fire; grenade; small arms fire, including suspected sniper 
fire; or attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

If there is no combat experience, or if there is a determination 
that the veteran engaged in combat but the claimed stressor is 
not related to such combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of the 
claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 
(1994).  The veteran's testimony, by itself, cannot, as a matter 
of law, establish the occurrence of a non-combat stressor.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a 
medical opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  Cohen v. Brown, 
10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.

Analysis

The Veteran contends that he is entitled to service connection 
for PTSD, as he believes that this disorder arose out of his 
active duty service.  In particular, the Veteran alleges that he 
developed PTSD as a result of traumatic incidents during his 
service.  He claims that he served as a data communications 
specialist in Okinawa during the Vietnam War.  His duties 
consisted of handling communications regarding the day to day 
operations of the war, including the status of missions, body 
counts, casualties, and those wounded in action.  In various 
statements and during psychiatric evaluation, the Veteran 
reported that he felt hopeless and horrified while reading these 
communications and felt as if he were in a war zone himself.

The Board notes that the Veteran's service treatment records do 
not reflect a diagnosis of, or treatment for, a psychiatric 
disorder.  His personnel records confirm that his MOS was data 
communications, and that he was stationed in Okinawa between 1970 
to 1972.

With respect to post-service medical records, VA outpatient 
treatment reports from 2004 through 2006 reflect diagnoses of 
PTSD.  Records from the Goldsboro Psychiatric Clinic from 2003 
through 2006 note diagnosis and treatment of major depression, 
anxiety disorder, and PTSD.  The treating psychiatrist noted that 
the Veteran had reported depression and anxiety since service.  
In June 2005, it was noted that the Veteran was responsible for 
receiving top-secret messages from Vietnam and forwarding them to 
appropriate authorities.  As a result, he was privy to official 
body counts, progress of offensives and patrol missions.  The 
Veteran indicated that he worked in an isolated setting, with 
loud noises from planes taking off and landing.  This, along with 
the secrecy of the classified information he had access to "were 
like being in a war zone with no escape."

The Veteran was also afforded VA examinations in October 2005.  
As a result of the first psychiatric evaluation, the examiner 
assigned a diagnosis of PTSD, but recommended that the Veteran 
receiving psychological testing to afford a comprehensive 
evaluation.

During the second examination, the Veteran discussed his 
experiences in Okinawa, where he had access to a variety of 
information including classified data concerning the number of 
wounded and killed in action.  He reported that this was 
extremely stressful since he had contact with many soldiers who 
were deployed to Vietnam.  After an evaluation and psychiatric 
testing, the examiner found that the Veteran's experiences met 
the PTSD criterion for exposure to traumatic events and the 
associated emotion of helplessness.  The examiner also found that 
the Veteran met the other criteria for a diagnosis of PTSD, in 
that he re-experiences the traumatic events, avoids anything that 
may arouse memories of service, and he experiences sleeping 
problems, irritability, and anger.

The examiner concluded by diagnosing the Veteran with PTSD and 
major depressive disorder, which he found to be associated with 
the Veteran's PTSD.  The examiner elaborated that although the 
Veteran's stressor involved exposure via remote communications, 
it is known that persons in similar jobs, such as 911 dispatchers 
or other high pressure emergency workers in remote locations, 
also suffer from stress disorders.  He noted that the Veteran 
appeared to meet the variety of PTSD involving depressed, 
hopeless variants and displaying relatively less anxiety compared 
to other forms of PTSD. 

The Veteran has also submitted statements from various family 
members and friends.  A statement from his mother expressed her 
belief that the Veteran returned from service a changed 
individual, though he would not admit he had problems with 
depression at the time.  A statement from a friend, J.T., 
indicated that the Veteran had confided in him that he was 
seeking psychiatric care.  A statement from another friend who 
served with the Veteran in Okinawa indicated that they worked 
together in a top-secret installation.  He indicate that they saw 
"a lot of things" when receiving and sending message from 
Vietnam.  A letter from the Veteran's pastor indicates that the 
Veteran has reported symptoms of anxiety and depression.

The evidence in this case does not show, nor does the Veteran 
allege, that the he was engaged in combat with the enemy.  He was 
not awarded any medals indicative of combat, and his MOS is not 
indicative of combat.  Nor has combat status otherwise been 
established.  As the Veteran was stationed in Okinawa during the 
alleged stressor, and has not reported exposure to enemy action, 
there is also no evidence of fear of hostile military or 
terrorist activity as outlined in 38 C.F.R. § 3.304(f)(3).  
Therefore, there must be independent evidence of record to 
corroborate the Veteran's statement as to the occurrence of a 
claimed stressor.

In this case, the Board finds that the Veteran's stressors of 
handling sensitive material pertaining to casualties and the 
progress of the war are consistent with the types and 
circumstances of his service.  See 38 U.S.C.A. § 1154(a).  The 
Veteran's service personnel records confirm that he served in 
Okinawa during the Vietnam War as a data communications 
specialist.  His accounts of the information he handled have been 
consistent and are credible, given his service specialty.  
Moreover, a statement from a fellow soldier corroborates the 
Veteran's account of handling information recounting traumatic 
incidents from the war.

With respect to whether there is a valid diagnosis of PTSD linked 
to this confirmed stressor, the Board notes that private and VA 
medical records reflect a diagnosis of PTSD.  In addition, the VA 
examiner specifically found the Veteran's PTSD was due to his 
experiences in Okinawa as a communications specialist.  This 
examiner provided an extensive review and discussion of the 
service and post-service treatment records, conducted psychiatric 
testing, and based his opinion on a thorough evaluation of the 
Veteran.  In addition, the examiner defended his diagnosis of 
PTSD while acknowledging that the Veteran had not been directly 
exposed to combat and only had indirect contact through 
communications.  He provided extensive reasons and bases for his 
opinion that the Veteran meets the DSM-IV criteria for a 
diagnosis of PTSD as a result of his in-service experiences as a 
data communications specialist.

In sum, the evidence of record contains medical evidence 
establishing a diagnosis of PTSD, credible supporting evidence 
that the claimed in-service stressor actually occurred, and a 
link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  Accordingly, 
the Board concludes that service connection for PTSD is 
warranted.


ORDER

Entitlement to service connection for posttraumatic stress 
disorder is granted, subject to governing criteria applicable to 
the payment of monetary benefits.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


